
	
		II
		Calendar No. 460
		110th CONGRESS
		1st Session
		S. 2284
		[Report No. 110–214]
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend the National Flood Insurance Act of 1968, to
		  restore the financial solvency of the flood insurance fund, and for other
		  purposes.
	
	
		1.Short
			 title; Table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Flood Insurance Reform and
			 Modernization Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Extension of National Flood Insurance
				Program.
					Sec. 5. Availability of insurance for multifamily
				properties.
					Sec. 6. Reform of premium rate structure.
					Sec. 7. Mandatory coverage areas.
					Sec. 8. Premium adjustment.
					Sec. 9. State chartered financial institutions.
					Sec. 10. Enforcement.
					Sec. 11. Escrow of flood insurance payments.
					Sec. 12. Borrowing authority debt forgiveness.
					Sec. 13. Minimum deductibles for claims under the National
				Flood Insurance Program.
					Sec. 14. Considerations in determining chargeable premium
				rates.
					Sec. 15. Reserve fund.
					Sec. 16. Repayment plan for borrowing authority.
					Sec. 17. Payment of condominium claims.
					Sec. 18. Technical Mapping Advisory Council.
					Sec. 19. National Flood Mapping Program.
					Sec. 20. Removal of limitation on State contributions for
				updating flood maps.
					Sec. 21. Coordination.
					Sec. 22. Interagency coordination study.
					Sec. 23. Nonmandatory participation.
					Sec. 24. Notice of flood insurance availability under
				RESPA.
					Sec. 25. Testing of new floodproofing technologies.
					Sec. 26. Participation in State disaster claims mediation
				programs.
					Sec. 27. Reiteration of FEMA responsibilities under the 2004
				Reform Act.
					Sec. 28. Additional authority of FEMA to collect information on
				claims payments.
					Sec. 29. Expense reimbursements of insurance
				companies.
					Sec. 30. Extension of pilot program for mitigation of severe
				repetitive loss properties.
					Sec. 31. Flood insurance advocate.
					Sec. 32. Studies and Reports.
				
			2.FindingsCongress finds that—
			(1)the flood
			 insurance claims resulting from the hurricane season of 2005 will likely exceed
			 all previous claims paid by the National Flood Insurance Program;
			(2)in order to pay
			 the legitimate claims of policyholders from the hurricane season of 2005, the
			 Federal Emergency Management Agency has borrowed over $20,000,000,000 from the
			 Treasury;
			(3)the interest
			 alone on this debt, is almost $1,000,000,000 annually, and that the Federal
			 Emergency Management Agency has indicated that it will be unable to pay back
			 this debt;
			(4)the flood
			 insurance program must be strengthened to ensure it can pay future
			 claims;
			(5)while flood
			 insurance is mandatory in the 100-year floodplain, substantial flooding occurs
			 outside of existing special flood hazard areas;
			(6)recent events
			 throughout the country involving areas behind man-made structures, known as
			 residual risk areas, have produced catastrophic losses;
			(7)although such
			 man-made structures produce an added element of safety and therefore lessen the
			 probability that a disaster will occur, they are nevertheless susceptible to
			 catastrophic loss, even though such areas at one time were not included within
			 the 100-year floodplain; and
			(8)voluntary
			 participation in the National Flood Insurance Program has been minimal and many
			 families residing outside the 100-year floodplain remain unaware of the
			 potential risk to their lives and property.
			3.Definitions
			(a)In
			 generalIn this Act, the
			 following definitions shall apply:
				(1)DirectorThe term Director means the
			 Administrator of the Federal Emergency Management Agency.
				(2)National Flood
			 Insurance ProgramThe term National Flood Insurance
			 Program means the program established under the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.).
				(3)100-year
			 floodplainThe term 100-year floodplain means that
			 area which is subject to inundation from a flood having a 1 percent chance of
			 being equaled or exceeded in any given year.
				(4)500-year
			 floodplainThe term 500-year floodplain means that
			 area which is subject to inundation from a flood having a 0.2 percent chance of
			 being equaled or exceeded in any given year.
				(5)Write Your
			 OwnThe term Write Your Own means the cooperative
			 undertaking between the insurance industry and the Flood Insurance
			 Administration which allows participating property and casualty insurance
			 companies to write and service standard flood insurance policies.
				(b)Common
			 terminologyExcept as otherwise provided in this Act, any terms
			 used in this Act shall have the meaning given to such terms under section 1370
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121).
			4.Extension of
			 National Flood Insurance ProgramSection 1319 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4026), is amended by striking 2008 and
			 inserting 2013..
		5.Availability of
			 insurance for multifamily propertiesSection 1305 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4012) is amended by adding at the end the
			 following:
			
				(d)Availability of
				insurance for multifamily properties
					(1)In
				generalThe Director shall make flood insurance available to
				cover residential properties of more than 4 units. Notwithstanding any other
				provision of law, the maximum coverage amount that the Director may make
				available under this subsection to such residential properties shall be equal
				to the coverage amount made available to commercial properties.
					(2)Rule of
				constructionNothing in this subsection shall be construed to
				limit the ability of individuals residing in residential properties of more
				than 4 units to obtain insurance for the contents and personal articles located
				in such
				residences.
					.
		6.Reform of
			 premium rate structure
			(a)To exclude
			 certain properties from receiving subsidized premium rates
				(1)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
					(A)in subsection (a)—
						(i)in paragraph (2), by striking ;
			 and and inserting a semicolon;
						(ii)in
			 paragraph (3), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(4)the exclusion of
				prospective insureds from purchasing flood insurance at rates less than those
				estimated under paragraph (1), as required by paragraph (2), for certain
				properties, including for—
									(A)any property
				which is not the primary residence of an individual;
									(B)any severe
				repetitive loss property, as defined in section 1361A(b);
									(C)any property that
				has incurred flood-related damage in which the cumulative amounts of payments
				under this title equaled or exceeded the fair market value of such
				property;
									(D)any business
				property; and
									(E)any property
				which on or after the date of enactment of the
				Flood Insurance Reform and Modernization Act
				of 2007 has experienced or sustained—
										(i)substantial
				damage exceeding 50 percent of the fair market value of such property;
				or
										(ii)substantial
				improvement exceeding 30 percent of the fair market value of such
				property.
										;
				and
						(B)by adding at the
			 end the following:
						
							(g)No extension of
				subsidy to new policies or lapsed policiesThe Director shall not
				provide flood insurance to prospective insureds at rates less than those
				estimated under subsection (a)(1), as required by paragraph (2) of that
				subsection, for—
								(1)any property not
				insured by the flood insurance program as of the date of enactment of the
				Flood Insurance Reform and Modernization Act
				of 2007; and
								(2)any policy under
				the flood insurance program that has lapsed in coverage, as a result of the
				deliberate choice of the holder of such
				policy.
								.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall become effective
			 90 days after the date of the enactment of this Act.
				(b)Increase in
			 annual limitation on premium increasesSection 1308(e) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—
				(1)by striking under this title for any
			 properties within any single and inserting the following: “under this
			 title for any properties—
					
						(1)within any
				single
						;
				and
				(2)by striking
			 10 percent and inserting 15 percent; and
				(3)by striking the period at the end and
			 inserting the following: “; and
					
						(2)described in section 1307(a)(4) shall be
				increased by 25 percent each year, until the average risk premium rate for such
				properties is equal to the average of the risk premium rates for properties
				described under paragraph
				(1).
						.
				7.Mandatory
			 coverage areas
			(a)Special flood
			 hazard areasNot later than 90 days after the date of enactment
			 of this Act, the Director shall issue final regulations establishing a revised
			 definition of areas of special flood hazards for purposes of the National Flood
			 Insurance Program.
			(b)Residual risk
			 areasThe regulations required by subsection (a) shall—
				(1)include any area
			 previously identified by the Director as an area having special flood hazards
			 under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a); and
				(2)require the
			 expansion of areas of special flood hazards to include areas of residual risk,
			 including areas that are located behind levees, dams, and other man-made
			 structures.
				(c)Mandatory
			 participation in national flood insurance program
				(1)In
			 generalAny area described in subsection (b) shall be subject to
			 the mandatory purchase requirements of sections 102 and 202 of the Flood
			 Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
				(2)LimitationThe
			 mandatory purchase requirement under paragraph (1) shall have no force or
			 effect until the mapping of all residual risk areas in the United States that
			 the Director determines essential in order to administer the National Flood
			 Insurance Program, as required under section 19, are in the maintenance
			 phase.
				8.Premium
			 adjustmentSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
			 the end the following:
			
				(g)Premium
				adjustment To reflect current risk of floodNotwithstanding subsection (f), and upon
				completion of the updating of any flood insurance rate map under this Act, the
				Flood Disaster Protection Act of 1973, or the Flood Insurance Reform and Modernization Act of
				2007, any property located in an area that is participating in
				the national flood insurance program shall have the risk premium rate charged
				for flood insurance on such property adjusted to accurately reflect the current
				risk of flood to such property, subject to any other provision of this Act. Any
				increase in the risk premium rate charged for flood insurance on any property
				that is covered by a flood insurance policy on the date of completion of such
				updating or remapping that is a result of such updating or remapping shall be
				phased in over a 2-year period at the rate of 50 percent per
				year.
				.
		9.State chartered
			 financial institutionsSection
			 1305(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4012(c)) is
			 amended—
			(1)in paragraph (1), by striking ;
			 and and inserting a semicolon;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)given
				satisfactory assurance that by December 31, 2008, lending institutions
				chartered by a State, and not insured by the Federal Deposit Insurance
				Corporation, shall be subject to regulations by that State that are consistent
				with the requirements of section 102 of the Flood Disaster Protection Act of
				1973 (42 U.S.C.
				4012a).
					.
			10.EnforcementSection 102(f)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)(5)) is amended—
			(1)in the first sentence, by striking
			 $350 and inserting $2,000; and
			(2)by striking the
			 second sentence.
			11.Escrow of flood
			 insurance payments
			(a)In
			 generalSection 102(d) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)) is amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)Regulated
				lending institutions
							(A)Federal
				entities responsible for lending regulationsEach Federal entity
				for lending regulation (after consultation and coordination with the Federal
				Financial Institutions Examination Council) shall, by regulation, direct that
				any premiums and fees for flood insurance under the National Flood Insurance
				Act of 1968, on any property for which a loan has been made for acquisition or
				construction purposes, shall be paid to the mortgage lender, with the same
				frequency as payments on the loan are made, for the duration of the loan. Upon
				receipt of any premiums or fees, the lender shall deposit such premiums and
				fees in an escrow account on behalf of the borrower. Upon receipt of a notice
				from the Director or the provider of the flood insurance that insurance
				premiums are due, the remaining balance of an escrow account shall be paid to
				the provider of the flood insurance.
							(B)State entities
				responsible for lending regulationsIn order to continue to
				participate in the flood insurance program, each State shall direct that its
				entity or agency with primary responsibility for the supervision of lending
				institutions in that State require that premiums and fees for flood insurance
				under the National Flood Insurance Act of 1968, on any property for which a
				loan has been made for acquisition or construction purposes shall be paid to
				the mortgage lender, with the same frequency as payments on the loan are made,
				for the duration of the loan. Upon receipt of any premiums or fees, the lender
				shall deposit such premiums and fees in an escrow account on behalf of the
				borrower. Upon receipt of a notice from such State entity or agency, the
				Director, or the provider of the flood insurance that insurance premiums are
				due, the remaining balance of an escrow account shall be paid to the provider
				of the flood insurance.
							;
				and
				(2)by adding at the
			 end the following:
					
						(6)Notice upon
				loan terminationUpon final payment of the mortgage, a regulated
				lending institution shall provide notice to the policyholder that insurance
				coverage may cease with such final payment. The regulated lending institution
				shall also provide direction as to how the homeowner may continue flood
				insurance coverage after the life of the
				loan.
						.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(1) shall apply to any mortgage outstanding or
			 entered into on or after the expiration of the 2-year period beginning on the
			 date of enactment of this Act.
			12.Borrowing
			 authority debt forgiveness
			(a)In
			 generalThe Secretary of the
			 Treasury relinquishes the right to any repayment of amounts due from the
			 Director in connection with the exercise of the authority vested to the
			 Director to borrow such sums under section 1309 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4016), to the extent such borrowed sums were used to
			 fund the payment of flood insurance claims under the National Flood Insurance
			 Program for any damage to or loss of property resulting from the hurricanes of
			 2005.
			(b)CertificationThe debt forgiveness described under
			 subsection (a) shall only take effect if the Director certifies to the
			 Secretary of Treasury that all authorized resources or funds available to the
			 Director to operate the National Flood Insurance Program—
				(1)have been otherwise obligated to pay claims
			 under the National Flood Insurance Program; and
				(2)are not otherwise available to make
			 payments to the Secretary on any outstanding notes or obligations issued by the
			 Director and held by the Secretary.
				(c)Decrease in
			 borrowing authorityThe first sentence of subsection (a) of
			 section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking ; except that, through September 30, 2008, clause
			 (2) of this sentence shall be applied by substituting
			 $20,775,000,000 for $
			 1,500,000,000.
			13.Minimum
			 deductibles for claims under the National Flood Insurance ProgramSection 1312 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4019) is amended—
			(1)by striking
			 The Director is and inserting the following:
				
					(a)In
				generalThe Director is
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)Minimum annual
				deductible
						(1)Pre-firm
				propertiesFor any structure which is covered by flood insurance
				under this title, and on which construction or substantial improvement occurred
				on or before December 31, 1974, or before the effective date of an initial
				flood insurance rate map published by the Director under section 1360 for the
				area in which such structure is located, the minimum annual deductible for
				damage to such structure shall be—
							(A)$1,500, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount equal to or less than $100,000; and
							(B)$2,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than $100,000.
							(2)Post-firm
				propertiesFor any structure which is covered by flood insurance
				under this title, and on which construction or substantial improvement occurred
				after December 31, 1974, or after the effective date of an initial flood
				insurance rate map published by the Director under section 1360 for the area in
				which such structure is located, the minimum annual deductible for damage to
				such structure shall be—
							(A)$750, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount equal to or less than $100,000; and
							(B)$1,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than
				$100,000.
							.
			14.Considerations
			 in determining chargeable premium ratesSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015(b)) is amended—
			(1)in subsection (a), by striking ,
			 after consultation with and all that follows through by
			 regulation and inserting prescribe, after providing
			 notice;
			(2)in subsection (b)—
				(A)in paragraph (1), by striking the period at
			 the end and inserting a semicolon;
				(B)in paragraph (2),
			 by striking the comma at the end and inserting a semicolon;
				(C)in paragraph (3), by striking ,
			 and and inserting a semicolon;
				(D)in paragraph (4), by striking the period
			 and inserting ; and; and
				(E)by adding at the
			 end the following:
					
						(5)adequate, on the
				basis of accepted actuarial principles, to cover the average historical loss
				year obligations incurred by the National Flood Insurance
				Fund.
						;
				and
				(3)by adding at the
			 end the following:
				
					(h)Rule of
				constructionFor purposes of this section, the calculation of an
				average historical loss year—
						(1)includes
				catastrophic loss years; and
						(2)shall be computed
				in accordance with generally accepted actuarial
				principles.
						.
			15.Reserve
			 fundChapter I of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting
			 after section 1310 the following:
			
				1310A.Reserve
				Fund
					(a)Establishment
				of Reserve FundIn carrying out the flood insurance program
				authorized by this chapter, the Director shall establish in the Treasury of the
				United States a National Flood Insurance Reserve Fund (in this section referred
				to as the Reserve Fund) which shall—
						(1)be an account
				separate from any other accounts or funds available to the Director; and
						(2)be available for
				meeting the expected future obligations of the flood insurance program.
						(b)Reserve
				ratioSubject to the phase-in requirements under subsection (d),
				the Reserve Fund shall maintain a balance equal to—
						(1)1 percent of the
				sum of the total potential loss exposure of all outstanding flood insurance
				policies in force in the prior fiscal year; or
						(2)such higher
				percentage as the Director determines to be appropriate, taking into
				consideration any circumstance that may raise a significant risk of substantial
				future losses to the Reserve Fund.
						(c)Maintenance of
				reserve ratio
						(1)In
				generalThe Director shall have the authority to establish,
				increase, or decrease the amount of aggregate annual insurance premiums to be
				collected for any fiscal year necessary—
							(A)to maintain the
				reserve ratio required under subsection (b); and
							(B)to achieve such
				reserve ratio, if the actual balance of such reserve is below the amount
				required under subsection (b).
							(2)ConsiderationsIn
				exercising the authority granted under paragraph (1), the Director shall
				consider—
							(A)the expected
				operating expenses of the Reserve Fund;
							(B)the insurance
				loss expenditures under the flood insurance program;
							(C)any investment
				income generated under the flood insurance program; and
							(D)any other factor
				that the Director determines appropriate.
							(3)LimitationsIn
				exercising the authority granted under paragraph (1), the Director shall be
				subject to all other provisions of this Act, including any provisions relating
				to chargeable premium rates or annual increases of such rates.
						(d)Phase-In
				requirementsThe phase-in requirements under this subsection are
				as follows:
						(1)In
				generalBeginning in fiscal year 2008 and not ending until the
				fiscal year in which the ratio required under subsection (b) is achieved, in
				each such fiscal year the Director shall place in the Reserve Fund an amount
				equal to not less than 7.5 percent of the reserve ratio required under
				subsection (b).
						(2)Amount
				satisfiedAs soon as the ratio required under subsection (b) is
				achieved, and except as provided in paragraph (3), the Director shall not be
				required to set aside any amounts for the Reserve Fund.
						(3)ExceptionIf
				at any time after the ratio required under subsection (b) is achieved, the
				Reserve Fund falls below the required ratio under subsection (b), the Director
				shall place in the Reserve Fund for that fiscal year an amount equal to not
				less than 7.5 percent of the reserve ratio required under subsection
				(b).
						(e)Limitation on
				reserve ratioIn any given fiscal year, if the Director
				determines that the reserve ratio required under subsection (b) cannot be
				achieved, the Director shall submit a report to Congress that—
						(1)describes and
				details the specific concerns of the Director regarding such
				consequences;
						(2)demonstrates how
				such consequences would harm the long-term financial soundness of the flood
				insurance program; and
						(3)indicates the
				maximum attainable reserve ratio for that particular fiscal
				year.
						.
		16.Repayment plan
			 for borrowing authoritySection 1309 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4016) is amended by adding at the end the
			 following:
			
				(c)Any funds borrowed by the Director under
				the authority established in subsection (a) shall include a schedule for
				repayment of such amounts which shall be transmitted to the—
					(1)Secretary of the Treasury;
					(2)Committee on Banking, Housing, and Urban
				Affairs of the Senate; and
					(3)Committee on Financial Services of the
				House of Representatives.
					(d)In addition to the requirement under
				subsection (c), in connection with any funds borrowed by the Director under the
				authority established in subsection (a), the Director, beginning 6 months after
				the date on which such borrowed funds are issued, and continuing every 6 months
				thereafter until such borrowed funds are fully repaid, shall submit a report on
				the progress of such repayment to the—
					(1)Secretary of the Treasury;
					(2)Committee on Banking, Housing, and Urban
				Affairs of the Senate; and
					(3)Committee on Financial Services of the
				House of
				Representatives.
					.
		17.Payment of
			 condominium claimsSection
			 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended
			 by section 13, is further amended by adding at the end the following:
			
				(c)Payment of
				claims to condominium ownersThe Director may not deny payment
				for any damage to or loss of property which is covered by flood insurance to
				condominium owners who purchased such flood insurance separate and apart from
				the flood insurance purchased by the condominium association in which such
				owner is a member, based, solely or in any part, on the flood insurance
				coverage of the condominium association or others on the overall property owned
				by the condominium association. Notwithstanding any regulations, rules, or
				restrictions established by the Director relating to appeals and filing
				deadlines, the Director shall ensure that the requirements of this subsection
				are met with respect to any claims for damages resulting from flooding in 2005
				and
				2006.
				.
		18.Technical
			 Mapping Advisory Council
			(a)EstablishmentThere
			 is established a council to be known as the Technical Mapping Advisory Council
			 (in this section referred to as the Council).
			(b)Membership
				(1)In
			 generalThe Council shall consist of the Director, or the
			 designee thereof, and 12 additional members to be appointed by the Director or
			 the designee of the Director, who shall be—
					(A)the Under
			 Secretary of Commerce for Oceans and Atmosphere (or the designee
			 thereof);
					(B)a member of a
			 recognized professional surveying association or organization
					(C)a member of a
			 recognized professional mapping association or organization;
					(D)a member of a
			 recognized professional engineering association or organization;
					(E)a member of a
			 recognized professional association or organization representing flood hazard
			 determination firms;
					(F)a representative
			 of the United States Geological Survey;
					(G)a representative
			 of a recognized professional association or organization representing State
			 geographic information;
					(H)a representative
			 of State national flood insurance coordination offices;
					(I)a representative
			 of the Corps of Engineers;
					(J)the Secretary of
			 the Interior (or the designee thereof);
					(K)the Secretary of
			 Agriculture (or the designee thereof); and
					(L)a member of a
			 recognized regional flood and storm water management organization.
					(2)QualificationsMembers
			 of the Council shall be appointed based on their demonstrated knowledge and
			 competence regarding surveying, cartography, remote sensing, geographic
			 information systems, or the technical aspects of preparing and using flood
			 insurance rate maps.
				(c)DutiesThe
			 Council shall—
				(1)recommend to the
			 Director how to improve in a cost-effective manner the—
					(A)accuracy, general
			 quality, ease of use, and distribution and dissemination of flood insurance
			 rate maps and risk data; and
					(B)performance
			 metrics and milestones required to effectively and efficiently map flood risk
			 areas in the United States;
					(2)recommend to the
			 Director mapping standards and guidelines for—
					(A)flood insurance
			 rate maps; and
					(B)data accuracy, data quality, data currency,
			 and data eligibility;
					(3)recommend to the
			 Director how to maintain on an ongoing basis flood insurance rate maps and
			 flood risk identification;
				(4)recommend
			 procedures for delegating mapping activities to State and local mapping
			 partners;
				(5)recommend to the
			 Director and other Federal agencies participating in the Council—
					(A)methods for
			 improving interagency and intergovernmental coordination on flood mapping and
			 flood risk determination; and
					(B)a funding
			 strategy to leverage and coordinate budgets and expenditures across Federal
			 agencies; and
					(6)submit an annual
			 report to the Director that contains—
					(A)a description of
			 the activities of the Council;
					(B)an evaluation of
			 the status and performance of flood insurance rate maps and mapping activities
			 to revise and update flood insurance rate maps, as required under section 19;
			 and
					(C)a summary of
			 recommendations made by the Council to the Director.
					(d)Future
			 conditions risk assessment and modeling report
				(1)In
			 generalThe Council shall consult with scientists and technical
			 experts, other Federal agencies, States, and local communities to—
					(A)develop
			 recommendations on how to—
						(i)ensure that flood
			 insurance rate maps incorporate the best available climate science to assess
			 flood risks; and
						(ii)ensure that the
			 Federal Emergency Management Agency uses the best available methodology to
			 consider the impact of—
							(I)the rise in the
			 sea level; and
							(II)future
			 development on flood risk; and
							(B)not later than 1
			 year after the date of enactment of this Act, prepare written recommendations
			 in a future conditions risk assessment and modeling report and to submit such
			 recommendations to the Director.
					(2)Responsibility
			 of the DirectorThe Director, as part of the ongoing program to
			 review and update National Flood Insurance Program rate maps under section 19,
			 shall incorporate any future risk assessment submitted under paragraph (1)(B)
			 in any such revision or update.
				(e)ChairpersonThe
			 members of the Council shall elect 1 member to serve as the chairperson of the
			 Council (in this section referred to as the Chairperson).
			(f)CoordinationTo
			 ensure that the Council's recommendations are consistent, to the maximum extent
			 practicable, with national digital spatial data collection and management
			 standards, the Chairperson shall consult with the Chairperson of the Federal
			 Geographic Data Committee (established pursuant to OMB Circular A–16).
			(g)CompensationMembers
			 of the Council shall receive no additional compensation by reason of their
			 service on the Council.
			(h)Meetings and
			 actions
				(1)In
			 generalThe Council shall meet not less frequently than twice
			 each year at the request of the Chairperson or a majority of its members, and
			 may take action by a vote of the majority of the members.
				(2)Initial
			 meetingThe Director, or a person designated by the Director,
			 shall request and coordinate the initial meeting of the Council.
				(i)OfficersThe
			 Chairperson may appoint officers to assist in carrying out the duties of the
			 Council under subsection (c).
			(j)Staff
				(1)Staff of
			 FEMAUpon the request of the Chairperson, the Director may
			 detail, on a nonreimbursable basis, personnel of the Federal Emergency
			 Management Agency to assist the Council in carrying out its duties.
				(2)Staff of other
			 Federal agenciesUpon request of the Chairperson, any other
			 Federal agency that is a member of the Council may detail, on a
			 non-reimbursable basis, personnel to assist the Council in carrying out its
			 duties.
				(k)PowersIn
			 carrying out this section, the Council may hold hearings, receive evidence and
			 assistance, provide information, and conduct research, as it considers
			 appropriate.
			(l)Report to
			 CongressThe Director, on an annual basis, shall report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee
			 on Financial Services of the House of Representatives, and the Office of
			 Management and Budget on the—
				(1)recommendations
			 made by the Council; and
				(2)actions taken by
			 the Federal Emergency Management Agency to address such recommendations to
			 improve flood insurance rate maps and flood risk data.
				19.National Flood
			 Mapping Program
			(a)Reviewing,
			 updating, and maintaining mapsThe Director, in coordination with
			 the Technical Mapping Advisory Council established under section 18, shall
			 establish an ongoing program under which the Director shall review, update, and
			 maintain National Flood Insurance Program rate maps in accordance with this
			 section.
			(b)Mapping
				(1)In
			 generalIn carrying out the program established under subsection
			 (a), the Director shall—
					(A)identify, review,
			 update, maintain, and publish National Flood Insurance Program rate maps with
			 respect to—
						(i)all
			 areas located within the 100-year floodplain;
						(ii)all areas
			 located within the 500-year floodplain;
						(iii)areas of
			 residual risk that have not previously been identified, including areas that
			 are protected levees, dams, and other man-made structures; and
						(iv)areas that could
			 be inundated as a result of the failure of a levee, dam, or other man-made
			 structure;
						(B)establish or
			 update flood-risk zone data in all such areas, and make estimates with respect
			 to the rates of probable flood caused loss for the various flood risk zones for
			 each such area; and
					(C)use, in
			 identifying, reviewing, updating, maintaining, or publishing any National Flood
			 Insurance Program rate map required under this section or under the National
			 Flood Insurance Act of 1968, the most accurate topography and elevation data
			 available.
					(2)Mapping
			 elementsEach map updated under this section shall:
					(A)Ground
			 elevation dataAssess the accuracy of current ground elevation
			 data used for hydrologic and hydraulic modeling of flooding sources and mapping
			 of the flood hazard and wherever necessary acquire new ground elevation data
			 utilizing the most up-to-date geospatial technologies in accordance with the
			 existing guidelines and specifications of the Federal Emergency Management
			 Agency.
					(B)Data on a
			 watershed basisDevelop National Flood Insurance Program flood
			 data on a watershed basis—
						(i)to
			 provide the most technically effective and efficient studies and hydrologic and
			 hydraulic modeling; and
						(ii)to
			 eliminate, to the maximum extent possible, discrepancies in base flood
			 elevations between adjacent political subdivisions.
						(3)Other
			 inclusionsIn updating maps under this section, the Director
			 shall include—
					(A)any relevant
			 information on coastal inundation from—
						(i)an
			 applicable inundation map of the Corps of Engineers; and
						(ii)data of the
			 National Oceanic and Atmospheric Administration relating to storm surge
			 modeling;
						(B)any relevant
			 information of the United States Geological Survey on stream flows, watershed
			 characteristics, and topography that is useful in the identification of flood
			 hazard areas, as determined by the Director;
					(C)any relevant
			 information on land subsidence, coastal erosion areas, and other floor-related
			 hazards;
					(D)any relevant
			 information or data of the National Oceanic and Atmospheric Administration and
			 the United States Geological Survey relating to the best available climate
			 science and the potential for future inundation from sea level rise, increased
			 precipitation, and increased intensity of hurricanes due to global warming;
			 and
					(E)any other
			 relevant information as may be recommended by the Technical Mapping Advisory
			 Committee.
					(c)StandardsIn
			 updating and maintaining maps under this section, the Director shall—
				(1)establish
			 standards to—
					(A)ensure that maps
			 are adequate for—
						(i)flood risk
			 determinations; and
						(ii)use by State and
			 local governments in managing development to reduce the risk of flooding;
			 and
						(B)facilitate
			 identification and use of consistent methods of data collection and analysis by
			 the Director, in conjunction with State and local governments, in developing
			 maps for communities with similar flood risks, as determined by the Director;
			 and
					(2)publish maps in a
			 format that is—
					(A)digital
			 geospatial data compliant;
					(B)compliant with
			 the open publishing and data exchange standards established by the Open
			 Geospatial Consortium; and
					(C)compliant with
			 the North American Vertical Datum of 1998 for New Hydrologic and Hydraulic
			 Engineering.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Director to carry out this section $400,000,000 for each of fiscal years 2008
			 through 2013.
			20.Removal of limitation
			 on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
			 but which may not exceed 50 percent of the cost of carrying out the requested
			 revision or update.
		21.Coordination
			(a)Interagency
			 budget crosscut report
				(1)In
			 generalThe Secretary of Homeland Security, the Director, the
			 Director of the Office of Management and Budget, and the heads of each Federal
			 department or agency carrying out activities under sections 18 and 19 shall
			 work together to ensure that flood risk determination data and geospatial data
			 are shared among Federal agencies in order to coordinate the efforts of the
			 Nation to reduce its vulnerability to flooding hazards.
				(2)ReportNot
			 later than 30 days after the submission of the budget of the United States
			 Government by the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Federal Emergency Management
			 Agency, the United States Geological Survey, the National Oceanic and
			 Atmospheric Administration, the Corps of Engineers, and other Federal agencies,
			 as appropriate, shall submit to the appropriate authorizing and appropriating
			 committees of the Senate and the House of Representatives a financial report,
			 certified by the Secretary or head of each such agency, an interagency budget
			 crosscut report that displays the budget proposed for each of the Federal
			 agencies working on flood risk determination data and digital elevation models,
			 including any planned interagency or intraagency transfers.
				(b)Duties of the
			 DirectorIn carrying out sections 18 and 19, the Director
			 shall—
				(1)participate,
			 pursuant to section 216 of Public Law 107–347 (116 Stat. 2945), in the
			 establishment of such standards and common protocols as are necessary to assure
			 the interoperability of geospatial data for all users of such
			 information;
				(2)coordinate with,
			 seek assistance and cooperation of, and provide liaison to the Federal
			 Geographic Data Committee pursuant to Office of Management and Budget Circular
			 A–16 and Executive Order 12906 for the implementation of and compliance with
			 such standards;
				(3)integrate with,
			 leverage, and coordinate funding of, to the maximum extent practicable, the
			 current flood mapping activities of each unit of State and local
			 government;
				(4)integrate with,
			 leverage, and coordinate, to the maximum extent practicable, the current
			 geospatial activities of other Federal agencies and units of State and local
			 government; and
				(5)develop a funding
			 strategy to leverage and coordinate budgets and expenditures, and to establish
			 joint funding mechanisms with other Federal agencies and units of State and
			 local government to share the collection and utilization of geospatial data
			 among all governmental users.
				22.Interagency
			 coordination study
			(a)In
			 generalThe Director shall enter into a contract with the
			 National Academy of Public Administration to conduct a study on how the Federal
			 Emergency Management Agency—
				(1)should improve
			 interagency and intergovernmental coordination on flood mapping, including a
			 funding strategy to leverage and coordinate budgets and expenditures;
			 and
				(2)can establish
			 joint funding mechanisms with other Federal agencies and units of State and
			 local government to share the collection and utilization of data among all
			 governmental users.
				(b)TimingNot
			 later than 180 days after the date of enactment of this Act, the National
			 Academy of Public Administration shall report the findings of the study
			 required under subsection (a) to the—
				(1)Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
				(2)Committee on
			 Financial Services of the House of Representatives;
				(3)Committee on
			 Appropriations of the Senate; and
				(4)Committee on
			 Appropriations of the House of Representatives.
				23.Nonmandatory
			 participation
			(a)Nonmandatory
			 participation in national flood insurance program for 500-year
			 floodplainAny area located within the 500-year floodplain shall
			 not be subject to the mandatory purchase requirements of sections 102 or 202 of
			 the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
			(b)Notice
				(1)By
			 DirectorIn carrying out the National Flood Insurance Program,
			 the Director shall provide notice to any community located in an area within
			 the 500-year floodplain.
				(2)Timing of
			 noticeThe notice required under paragraph (1) shall be made not
			 later than 6 months after the date of completion of the initial mapping of the
			 500-year floodplain, as required under section 18.
				(3)Lender required
			 notice
					(A)Regulated
			 lending institutionsEach Federal or State entity for lending
			 regulation (after consultation and coordination with the Federal Financial
			 Institutions Examination Council) shall, by regulation, require regulated
			 lending institutions, as a condition of making, increasing, extending, or
			 renewing any loan secured by property located in an area within the 500-year
			 floodplain, to notify the purchaser or lessee (or obtain satisfactory
			 assurances that the seller or lessor has notified the purchaser or lessee) and
			 the servicer of the loan that such property is located in an area within the
			 500-year floodplain, in a manner that is consistent with and substantially
			 identical to the notice required under section 1364(a)(1) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104a(a)(1)).
					(B)Federal or
			 State agency lendersEach Federal or State agency lender shall,
			 by regulation, require notification in the same manner as provided under
			 subparagraph (A) with respect to any loan that is made by a Federal or State
			 agency lender and secured by property located in an area within the 500-year
			 floodplain.
					(C)Penalty for
			 noncomplianceAny regulated lending institution or Federal or
			 State agency lender that fails to comply with the notice requirements
			 established by this paragraph shall be subject to the penalties prescribed
			 under section 102(f)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(f)(5)).
					24.Notice of flood
			 insurance availability under RESPASection 5(b) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604(b)) is amended—
			(1)in paragraph (4), by striking ;
			 and and inserting a semicolon;
			(2)in paragraph (5), by striking the period
			 and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(6)an explanation of
				flood insurance and the availability of flood insurance under the National
				Flood Insurance Program, whether or not the real estate is located in an area
				having special flood
				hazards.
					.
			25.Testing of new
			 floodproofing technologies
			(a)Permissible
			 testingA temporary
			 residential structure built for the purpose of testing a new flood proofing
			 technology, as described in subsection (b), in any State or community that
			 receives mitigation assistance under section 1366 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104c) may not be construed to be in violation
			 of any flood risk mitigation plan developed by that State or community and
			 approved by the Director of the Federal Emergency Management Agency.
			(b)Conditions on
			 testingTesting permitted under subsection (a) shall—
				(1)be performed on an uninhabited residential
			 structure;
				(2)require
			 dismantling of the structure at the conclusion of such testing; and
				(3)require that all
			 costs associated with such testing and dismantling be covered by the individual
			 or entity conducting the testing, or on whose behalf the testing is
			 conducted.
				(c)Rule of
			 constructionNothing in this section shall be construed to alter,
			 limit, or extend the availability of flood insurance to any structure that may
			 employ, utilize, or apply any technology tested under subsection (b).
			26.Participation
			 in State disaster claims mediation programsChapter I of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1313
			 the following:
			
				1314.Participation
				in State disaster claims mediation programs
					(a)Requirement to
				participateIn the case of the occurrence of a major disaster, as
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122) that may have resulted in flood damage under
				the flood insurance program established under this chapter and other personal
				lines residential property insurance coverage offered by a State regulated
				insurer, upon request made by the insurance commissioner of a State (or such
				other official responsible for regulating the business of insurance in the
				State) for the participation of representatives of the Director in a program
				sponsored by such State for nonbinding mediation of insurance claims resulting
				from a major disaster, the Director shall cause representatives of the flood
				insurance program to participate in such a State program where claims under the
				flood insurance program are involved to expedite settlement of flood damage
				claims resulting from such disaster.
					(b)Extent of
				participationIn satisfying the requirements of subsection (a),
				the Director shall require that each representative of the Director—
						(1)be certified for
				purposes of the flood insurance program to settle claims against such program
				resulting from such disaster in amounts up to the limits of policies under such
				program;
						(2)attend
				State-sponsored mediation meetings regarding flood insurance claims resulting
				from such disaster at such times and places as may be arranged by the
				State;
						(3)participate in
				good faith negotiations toward the settlement of such claims with policyholders
				of coverage made available under the flood insurance program; and
						(4)finalize the
				settlement of such claims on behalf of the flood insurance program with such
				policyholders.
						(c)CoordinationRepresentatives
				of the Director shall at all times coordinate their activities with insurance
				officials of the State and representatives of insurers for the purposes of
				consolidating and expediting settlement of claims under the national flood
				insurance program resulting from such disaster.
					(d)Qualifications
				of MediatorsEach State mediator participating in State-sponsored
				mediation under this section shall be—
						(1)(A)a member in good
				standing of the State bar in the State in which the mediation is to occur with
				at least 2 years of practical experience; and
							(B)an active member of such bar for at
				least 1 year prior to the year in which such mediator's participation is
				sought; or
							(2)a retired trial
				judge from any United States jurisdiction who was a member in good standing of
				the bar in the State in which the judge presided for at least 5 years prior to
				the year in which such mediator's participation is sought.
						(e)Mediation
				proceedings and documents privilegedAs a condition of
				participation, all statements made and documents produced pursuant to
				State-sponsored mediation involving representatives of the Director shall be
				deemed privileged and confidential settlement negotiations made in anticipation
				of litigation.
					(f)Liability,
				rights, or obligations not affectedParticipation in
				State-sponsored mediation, as described in this section does not—
						(1)affect or expand
				the liability of any party in contract or in tort; or
						(2)affect the rights
				or obligations of the parties, as established—
							(A)in any regulation
				issued by the Director, including any regulation relating to a standard flood
				insurance policy;
							(B)under this Act;
				and
							(C)under any other
				provision of Federal law.
							(g)Exclusive
				federal jurisdictionParticipation in State-sponsored mediation
				shall not alter, change, or modify the original exclusive jurisdiction of
				United States courts, as set forth in this Act.
					(h)Cost
				limitationNothing in this section shall be construed to require
				the Director or a representative of the Director to pay additional mediation
				fees relating to flood insurance claims associated with a State-sponsored
				mediation program in which such representative of the Director
				participates.
					(i)ExceptionIn
				the case of the occurrence of a major disaster that results in flood damage
				claims under the national flood insurance program and that does not result in
				any loss covered by a personal lines residential property insurance
				policy—
						(1)this section
				shall not apply; and
						(2)the provisions of
				the standard flood insurance policy under the national flood insurance program
				and the appeals process established under section 205 of the
				Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
				note) and the regulations issued pursuant to such section shall apply
				exclusively.
						(j)Representatives
				of the DirectorFor purposes of this section, the term
				representatives of the Director means representatives of the
				national flood insurance program who participate in the appeals process
				established under section 205 of the Bunning-Bereuter-Blumenauer Flood
				Insurance Reform Act of 2004 (42 U.S.C. 4011
				note).
					.
		27.Reiteration of
			 FEMA responsibilities under the 2004 Reform Act
			(a)Minimum
			 training and education requirementsThe Director shall continue
			 to work with the insurance industry, State insurance regulators, and other
			 interested parties to implement the minimum training and education standards
			 for all insurance agents who sell flood insurance policies, as such standards
			 were determined by the Director in the notice published in the Federal Register
			 on September 1, 2005 (70 Fed. Reg. 52117) pursuant to section 207 of the
			 Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note).
			(b)Report on the
			 overall implementation of the Reform Act of 2004Not later than 3
			 months after the date of the enactment of this Act, the Director shall submit a
			 report to Congress—
				(1)describing the
			 implementation of each provision of the Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712);
				(2)identifying each
			 regulation, order, notice, and other material issued by the Director in
			 implementing each provision of that Act;
				(3)explaining any
			 statutory or implied deadlines that have not been met; and
				(4)providing an
			 estimate of when the requirements of such missed deadlines will be
			 fulfilled.
				28.Additional
			 authority of FEMA to collect information on claims payments
			(a)In
			 generalThe Director shall
			 collect, from property and casualty insurance companies that are authorized by
			 the Director to participate in the Write Your Own program any information and
			 data needed to determine the accuracy of the resolution of flood claims filed
			 on any property insured with a standard flood insurance policy obtained under
			 the program that was subject to a flood.
			(b)Type of
			 information To be collectedThe information and data to be collected
			 under subsection (a) may include—
				(1)any adjuster
			 estimates made as a result of flood damage, and if the insurance company also
			 insures the property for wind damage—
					(A)any adjuster
			 estimates for both wind and flood damage;
					(B)the amount paid
			 to the property owner for wind and flood claims;
					(C)the total amount
			 paid to the policyholder for damages as a result of the event that caused the
			 flooding and other losses;
					(2)any amounts paid to the policyholder by the
			 insurance company for damages to the insured property other than flood damages;
			 and
				(3)the total amount paid to the policyholder
			 by the insurance company for all damages incurred to the insured property as a
			 result of the flood.
				29.Expense
			 reimbursements of insurance companies
			(a)Submission of
			 biennial reports
				(1)To the
			 DirectorNot later than 20 days after the date of enactment of
			 this Act, each property and casualty insurance company that is authorized by
			 the Director to participate in the Write Your Own program shall submit to the
			 Director any biennial report prepared in the prior 5 years by such
			 company.
				(2)To
			 GAONot later than 10 days after the submission of the biennial
			 reports under paragraph (1), the Director shall submit all such reports to the
			 Comptroller General of the United States.
				(3)Notice to
			 Congress of failure to complyThe Director shall notify and
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives on any
			 property and casualty insurance company participating in the Write Your Own
			 program that failed to submit its biennial reports as required under paragraph
			 (1).
				(b)FEMA rulemaking
			 on expenses of WYO programNot later than 180 days after the date
			 of enactment of this Act, the Director shall conduct a rulemaking proceeding to
			 devise a data collection methodology to allow the Federal Emergency Management
			 Agency to collect consistent information on the expenses (including the
			 operating and administrative expenses for adjustment of claims) of property and
			 casualty insurance companies participating in the Write Your Own program for
			 selling, writing, and servicing, standard flood insurance policies.
			(c)Submission of
			 expense reportsNot later than 60 days after the effective date
			 of the final rule established pursuant to subsection (b), each property and
			 casualty insurance company participating in the Write Your Own program shall
			 submit a report to the Director that details for the prior 5 years the expense
			 levels of each such company for selling, writing, and servicing standard flood
			 insurance policies based on the methodologies established under subsection
			 (b).
			(d)FEMA rulemaking
			 on reimbursement of expenses under the WYO programNot later than
			 15 months after the date of enactment of this Act, the Director shall conduct a
			 rulemaking proceeding to formulate revised expense reimbursements to property
			 and casualty insurance companies participating in the Write Your Own program
			 for their expenses (including their operating and administrative expenses for
			 adjustment of claims) in selling, writing, and servicing standard flood
			 insurance policies, including how such companies shall be reimbursed in both
			 catastrophic and non-catastrophic years. Such reimbursements shall be
			 structured to ensure reimbursements track the actual expenses, including
			 standard business costs and operating expenses, of such companies as close as
			 practicably possible.
			(e)Report of the
			 DirectorNot later than 60 days after the effective date of any
			 final rule established pursuant to subsection (b) or subsection (d), the
			 Director shall submit to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives a report containing—
				(1)the specific
			 rationale and purposes of such rule;
				(2)the reasons for
			 the adoption of the policies contained in such rule; and
				(3)the degree to
			 which such rule accurately represents the true operating costs and expenses of
			 property and casualty insurance companies participating in the Write Your Own
			 program.
				(f)GAO study and
			 report on expenses of WYO program
				(1)StudyNot
			 later than 180 days after the effective date of the final rule established
			 pursuant to subsection (d), the Comptroller General of the United States
			 shall—
					(A)conduct a study
			 on the efficacy, adequacy, and sufficiency of the final rules established
			 pursuant to subsections (b) and (d); and
					(B)report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the findings
			 of the study conducted under subparagraph (A).
					(2)GAO
			 authorityIn conducting the study and report required under
			 paragraph (1), the Comptroller General—
					(A)may use any
			 previous findings, studies, or reports that the Comptroller General previously
			 completed on the Write Your Own program;
					(B)shall determine
			 if—
						(i)the
			 final rules established pursuant to subsections (b) and (d) allow the Federal
			 Emergency Management Agency to access adequate information regarding the actual
			 expenses of property and casualty insurance companies participating in the
			 Write Your Own program; and
						(ii)the actual
			 reimbursements paid out under the final rule established in subsection (d)
			 accurately reflect the expenses reported by property and casualty insurance
			 companies participating in the Write Your Own program, including the standard
			 business costs and operating expenses of such companies; and
						(C)shall analyze the
			 effect of such rules on the level of participation of property and casualty
			 insurers in the Write Your Own program.
					30.Extension of pilot
			 program for mitigation of severe repetitive loss properties
			(a)In
			 generalSection 1361A of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4102a) is
			 amended—
				(1)in subsection
			 (k)(1)—
					(A)in the first
			 sentence, by striking in each of fiscal years 2005, 2006, 2007, 2008,
			 and 2009 and inserting in each fiscal year through fiscal year
			 2013; and
					(B)by adding at the
			 end the following new sentence: For fiscal years 2008 through the 2013,
			 the total amount that the Director may use to provide assistance under this
			 section shall not exceed $240,000,000.; and
					(2)by striking
			 subsection (l).
				(b)Report to
			 Congress on implementation statusNot later than 6 months after
			 the date of enactment of this Act, the Director shall report to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the status of the
			 implementation of the pilot program for severe repetitive loss properties
			 authorized under section 1361A of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4102a).
			(c)RulemakingNo
			 later than 90 days after the date of enactment of this Act, the Director shall
			 issue final rules to carry out the severe repetitive loss pilot program
			 authorized under section 1361A of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4102a).
			31.Flood insurance
			 advocateChapter II of the
			 National Flood Insurance Act of 1968 is amended by inserting after section 1330
			 (42 U.S.C.
			 4041) the following new section:
			
				1330A.Office of
				the flood insurance advocate
					(a)Establishment
				of position
						(1)In
				generalThere shall be in the Federal Emergency Management Agency
				an Office of the Flood Insurance Advocate which shall be headed by the National
				Flood Insurance Advocate. The National Flood Insurance Advocate shall report
				directly to the Director and shall, to the extent amounts are provided pursuant
				to subsection (f), be compensated at the same rate as the highest rate of basic
				pay established for the Senior Executive Service under
				section
				5382 of title 5, United States Code, or, if the Director so
				determines, at a rate fixed under section 9503 of such title.
						(2)AppointmentThe
				National Flood Insurance Advocate shall be appointed by the Director and the
				flood insurance advisory committee established pursuant to section 1318 and
				without regard to the provisions of title 5, United States Code, relating to
				appointments in the competitive service or the Senior Executive Service.
						(3)QualificationsAn individual appointed under paragraph (2)
				shall have—
							(A)a background in
				customer service as well as insurance; and
							(B)experience in
				representing individual insureds.
							(4)Restriction on
				employmentAn individual may be appointed as the National Flood
				Insurance Advocate only if such individual was not an officer or employee of
				the Federal Emergency Management Agency with duties relating to the national
				flood insurance program during the 2-year period ending with such appointment
				and such individual agrees not to accept any employment with the Federal
				Emergency Management Agency for at least 2 years after ceasing to be the
				National Flood Insurance Advocate. Service as an employee of the National Flood
				Insurance Advocate shall not be taken into account in applying this
				paragraph.
						(5)StaffTo
				the extent amounts are provided pursuant to subsection (f), the National Flood
				Insurance Advocate may employ such personnel as may be necessary to carry out
				the duties of the Office.
						(b)Functions of
				Office
						(1)In
				generalIt shall be the function of the Office of the Flood
				Insurance Advocate to—
							(A)assist insureds
				under the national flood insurance program in resolving problems with the
				Federal Emergency Management Agency relating to such program;
							(B)identify areas in
				which such insureds have problems in dealings with the Federal Emergency
				Management Agency relating to such program;
							(C)propose changes
				in the administrative practices of the Federal Emergency Management Agency to
				mitigate problems identified under subparagraph (B); and
							(D)identify
				potential legislative, administrative, or regulatory changes which may be
				appropriate to mitigate such problems.
							(2)Annual
				reports
							(A)ActivitiesNot
				later than December 31 of each calendar year, the National Flood Insurance
				Advocate shall report to the Committee on Banking, Housing, and Urban Affairs
				of the Senate and the Committee on Financial Services of the House of
				Representatives on the activities of the Office of the Flood Insurance Advocate
				during the fiscal year ending during such calendar year. Any such report shall
				contain a full and substantive analysis of such activities, in addition to
				statistical information, and shall—
								(i)identify the
				initiatives the Office of the Flood Insurance Advocate has taken on improving
				services for insureds under the national flood insurance program and
				responsiveness of the Federal Emergency Management Agency with respect to such
				initiatives;
								(ii)describe the
				nature of recommendations made to the Director under subsection (e);
								(iii)contain a
				summary of the most serious problems encountered by such insureds, including a
				description of the nature of such problems;
								(iv)contain an
				inventory of any items described in clauses (i), (ii), and (iii) for which
				action has been taken and the result of such action;
								(v)contain an
				inventory of any items described in clauses (i), (ii), and (iii) for which
				action remains to be completed and the period during which each item has
				remained on such inventory;
								(vi)contain an
				inventory of any items described in clauses (i), (ii), and (iii) for which no
				action has been taken, the period during which each item has remained on such
				inventory and the reasons for the inaction;
								(vii)identify any
				Flood Insurance Assistance Recommendation which was not responded to by the
				Director in a timely manner or was not followed, as specified under subsection
				(e);
								(viii)contain
				recommendations for such administrative and legislative action as may be
				appropriate to resolve problems encountered by such insureds;
								(ix)identify areas
				of the law or regulations relating to the national flood insurance program that
				impose significant compliance burdens on such insureds or the Federal Emergency
				Management Agency, including specific recommendations for remedying these
				problems;
								(x)identify the most
				litigated issues for each category of such insureds, including recommendations
				for mitigating such disputes; and
								(xi)include such
				other information as the National Flood Insurance Advocate may deem
				advisable.
								(B)Direct
				submission of reportEach report required under this paragraph
				shall be provided directly to the committees identified in subparagraph (A)
				without any prior review or comment from the Director, the Secretary of
				Homeland Security, or any other officer or employee of the Federal Emergency
				Management Agency or the Department of Homeland Security, or the Office of
				Management and Budget.
							(3)Other
				responsibilitiesThe National Flood Insurance Advocate
				shall—
							(A)monitor the
				coverage and geographic allocation of regional offices of flood insurance
				advocates;
							(B)develop guidance
				to be distributed to all Federal Emergency Management Agency officers and
				employees having duties with respect to the national flood insurance program,
				outlining the criteria for referral of inquiries by insureds under such program
				to regional offices of flood insurance advocates;
							(C)ensure that the
				local telephone number for each regional office of the flood insurance advocate
				is published and available to such insureds served by the office; and
							(D)establish
				temporary State or local offices where necessary to meet the needs of qualified
				insureds following a flood event.
							(4)Personnel
				actions
							(A)In
				generalThe National Flood Insurance Advocate shall have the
				responsibility and authority to—
								(i)appoint regional
				flood insurance advocates in a manner that will provide appropriate coverage
				based upon regional flood insurance program participation; and
								(ii)hire, evaluate,
				and take personnel actions (including dismissal) with respect to any employee
				of any regional office of a flood insurance advocate described in clause
				(i).
								(B)ConsultationThe
				National Flood Insurance Advocate may consult with the appropriate supervisory
				personnel of the Federal Emergency Management Agency in carrying out the
				National Flood Insurance Advocate’s responsibilities under this
				paragraph.
							(c)Responsibilities
				of DirectorThe Director shall establish procedures requiring a
				formal response consistent with the requirements of subsection (e)(3) to all
				recommendations submitted to the Director by the National Flood Insurance
				Advocate.
					(d)Operation of
				regional offices
						(1)In
				generalEach regional flood insurance advocate appointed pursuant
				to subsection (b)—
							(A)shall report to
				the National Flood Insurance Advocate or delegate thereof;
							(B)may consult with
				the appropriate supervisory personnel of the Federal Emergency Management
				Agency regarding the daily operation of the regional office of the flood
				insurance advocate;
							(C)shall, at the
				initial meeting with any insured under the national flood insurance program
				seeking the assistance of a regional office of the flood insurance advocate,
				notify such insured that the flood insurance advocate offices operate
				independently of any other Federal Emergency Management Agency office and
				report directly to Congress through the National Flood Insurance Advocate;
				and
							(D)may, at the flood
				insurance advocate’s discretion, not disclose to the Director contact with, or
				information provided by, such insured.
							(2)Maintenance of
				independent communicationsEach regional office of the flood
				insurance advocate shall maintain a separate phone, facsimile, and other
				electronic communication access.
						(e)Flood Insurance
				Assistance recommendations
						(1)Authority to
				issueUpon application filed by a qualified insured with the
				Office of the Flood Insurance Advocate (in such form, manner, and at such time
				as the Director shall by regulation prescribe), the National Flood Insurance
				Advocate may issue a Flood Insurance Assistance Recommendation, if the Advocate
				finds that the qualified insured is suffering a significant hardship, such as a
				significant delay in resolving claims where the insured is incurring
				significant costs as a result of such delay, or where the insured is at risk of
				adverse action, including the loss of property, as a result of the manner in
				which the flood insurance laws are being administered by the Director.
						(2)Terms of a
				flood insurance assistance recommendationThe terms of a Flood
				Insurance Assistance Recommendation may recommend to the Director that the
				Director, within a specified time period, cease any action, take any action as
				permitted by law, or refrain from taking any action, including the payment of
				claims, with respect to the qualified insured under any other provision of law
				which is specifically described by the National Flood Insurance Advocate in
				such recommendation.
						(3)Director
				responseNot later than 15 days after the receipt of any Flood
				Insurance Assistance Recommendation under this subsection, the Director shall
				respond in writing as to—
							(A)whether such
				recommendation was followed;
							(B)why such
				recommendation was or was not followed; and
							(C)what, if any,
				additional actions were taken by the Director to prevent the hardship indicated
				in such recommendation.
							(4)DefinitionsFor
				purposes of this subsection:
							(A)National Flood
				Insurance AdvocateThe term National Flood Insurance
				Advocate includes any designee of the National Flood Insurance
				Advocate.
							(B)Qualified
				insuredThe term qualified insured means an
				insured under coverage provided under the national flood insurance program
				under this title.
							(f)FundingPursuant
				to section 1310(a)(8), the Director may use amounts from the National Flood
				Insurance Fund to fund the activities of the Office of the Flood Advocate in
				each of fiscal years 2008 through 2013, except that the amount so used in each
				such fiscal year may not exceed $5,000,000 and shall remain available until
				expended. Notwithstanding any other provision of this title, amounts made
				available pursuant to this subsection shall not be subject to offsetting
				collections through premium rates for flood insurance coverage under this
				title.
					.
		32.Studies and
			 Reports
			(a)Report on
			 expanding the National Flood Insurance ProgramNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a study and submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives, on—
				(1)the number of
			 flood insurance policy holders currently insuring—
					(A)a residential
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of—
						(i)$250,000 for the
			 structure; and
						(ii)$100,000 for the
			 contents of such structure; or
						(B)a commercial
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of $500,000;
					(2)the increased
			 losses the National Flood Insurance Program would have sustained during the
			 2004 and 2005 hurricane season if the National Flood Insurance Program had
			 insured all policyholders up to the maximum conforming loan limit for fiscal
			 year 2006 of $417,000, as established under section 302(b)(2) of the Federal
			 National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2));
				(3)the availability
			 in the private marketplace of flood insurance coverage in amounts that exceed
			 the current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations; and
				(4)what effect, if
			 any—
					(A)raising the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 continue providing flood insurance coverage; and
					(B)reducing the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 provide sufficient flood insurance coverage to effectively replace the current
			 level of flood insurance coverage being provided under the National Flood
			 Insurance Program.
					(b)Report of the
			 Director on activities under the National Flood Insurance Program
				(1)In
			 generalThe Director shall, on an annual basis, submit a full
			 report on the operations, activities, budget, receipts, and expenditures of the
			 National Flood Insurance Program for the preceding 12-month period to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
				(2)TimingEach
			 report required under paragraph (1) shall be submitted to the committees
			 described in paragraph (1) not later than 3 months following the end of each
			 fiscal year.
				(3)ContentsEach
			 report required under paragraph (1) shall include—
					(A)the current
			 financial condition and income statement of the National Flood Insurance Fund
			 established under section 1310 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4017), including—
						(i)premiums paid
			 into such Fund;
						(ii)policy claims
			 against such Fund; and
						(iii)expenses in
			 administering such Fund;
						(B)the number and
			 face value of all policies issued under the National Flood Insurance Program
			 that are in force;
					(C)a description and
			 summary of the losses attributable to repetitive loss structures;
					(D)a description and
			 summary of all losses incurred by the National Flood Insurance Program due
			 to—
						(i)hurricane related
			 damage; and
						(ii)nonhurricane
			 related damage;
						(E)the amounts made
			 available by the Director for mitigation assistance under section 1366(e)(5) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)(5)) for the
			 purchase of properties substantially damaged by flood for that fiscal year, and
			 the actual number of flood damaged properties purchased and the total cost
			 expended to purchase such properties;
					(F)the estimate of
			 the Director as to the average historical loss year, and the basis for that
			 estimate;
					(G)the estimate of
			 the Director as to the maximum amount of claims that the National Flood
			 Insurance Program would have to expend in the event of a catastrophic
			 year;
					(H)the
			 average—
						(i)amount of
			 insurance carried per flood insurance policy;
						(ii)premium per
			 flood insurance policy; and
						(iii)loss per flood
			 insurance policy; and
						(I)the number of
			 claims involving damages in excess of the maximum amount of flood insurance
			 available under the National Flood Insurance Program and the sum of the amount
			 of all damages in excess of such amount.
					(c)GAO study on
			 pre-FIRM structuresNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives, on the—
				(1)composition of
			 the remaining pre-FIRM structures that are explicitly receiving discounted
			 premium rates under section 1307 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4104), including the historical basis for the receipt of such
			 subsidy and whether such subsidy has outlasted its purpose;
				(2)number and fair
			 market value of such structures;
				(3)respective income
			 level of each owner of such structure;
				(4)number of times
			 each such structure has been sold since 1968, including specific dates, sales
			 price, and any other information the Secretary determines appropriate;
				(5)total losses
			 incurred by such structures since the establishment of the National Flood
			 Insurance Program compared to the total losses incurred by all structures that
			 are charged a nondiscounted premium rate;
				(6)total cost of
			 foregone premiums since the establishment of the National Flood Insurance
			 Program, as a result of the subsidies provided to such structures;
				(7)annual cost to
			 the taxpayer, as a result of the subsidies provided to such structures;
				(8)the premium
			 income collected and the losses incurred by the National Flood Insurance
			 Program as a result of such explicitly subsidized structures compared to the
			 premium income collected and the losses incurred by such Program as result of
			 structures that are charged a nondiscounted premium rate, on a State-by-State
			 basis; and
				(9)the most
			 efficient way to eliminate the subsidy to such structures.
				(d)GAO review of
			 FEMA contractorsThe Comptroller General of the United States, in
			 conjunction with the Department of Homeland Security's Inspectors general
			 Office, shall—
				(1)conduct a review
			 of the 3 largest contractors the Director uses in administering the National
			 Flood Insurance Program; and
				(2)not later than 18
			 months after the date of enactment of this Act, submit a report on the findings
			 of such review to the Director, the Committee on Banking, Housing, and Urban
			 Affairs of the Senate, and the Committee on Financial Services of the House of
			 Representatives.
				
	
		November 1, 2007
		Read twice and placed on the calendar
	
